Case: 1:17-cr-00084-SJD Doc #: 106 Filed: 09/08/20 Page: 1 of 5 PAGEID #: 728

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Case No. 1:17-cr-84(1)
Plaintiff,
Judge Susan J. Dlott
v.
: ORDER DENYING DEFENDANT’S
KEILA SPURLING, : MOTION FOR COMPASSIONATE
: RELEASE
Defendant.

This matter is before the Court on Defendant’s Second Motion for Compassionate
Release (Doc. 103). The United States opposes Defendant’s motion (Doc. 104). The Court
provided an opportunity for hearing on August 31, 2020. For the reasons set forth below,
Defendant’s motion will be DENIED.

L BACKGROUND

On October 10, 2017, Defendant Keila Spurling entered into a plea agreement in this
matter. (Doc. 45.) According to the statement of facts to which Spurling admitted, she and her
three co-defendants robbed two different banks within a two-week period in 2017. Specifically,
on May 26, 2017, while her co-defendant brandished a firearm, Spurling vaulted the bank
counter, gathered money, and fled the bank. (Doc. 45 at PageID 82.) On June 6, 2017, they
robbed a second bank, but this time Spurling held bank employees at gun point while two of her
co-defendants gathered the money. (/d.)

Spurling ultimately pled guilty to two of the counts charged—armed bank robbery, in
violation of 18 U.S.C. § 2113(a) and (d), and using, carrying, and brandishing a firearm during
and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c). ¢Doc. 49.) Pursuant to

Federal Rule of Criminal Procedure 11(c)(1)(C), Spurling and the United States agreed to “a
Case: 1:17-cr-00084-SJD Doc #: 106 Filed: 09/08/20 Page: 2 of 5 PAGEID #: 729

total term of imprisonment of one hundred forty-seven (147) months — 63 months as to Count |
[armed bank robbery] and 84 months on Count 4 [brandishing a firearm during a crime of
violence], to run consecutive to Count 1 — followed by a five (5) year term of supervised
release.” (Doc. 45 at PageID 79.) The Court imposed the agreed sentence on May 16, 2018.
(Doc. 79.)

On June 8, 2020, Spurling requested a reduction of sentence pursuant to 18 U.S.C. §
3582(c)(1)(A)(i), commonly called “compassionate release.” (Doc. 95.) Having determined that
Spurling had not exhausted the required administrative remedies, the Court denied her first
motion for compassionate release without prejudice. (Doc. 102.) On August 11, 2020, Spurling
filed a Second Motion for Compassionate Release. (Doc. 103.) According to the medical
records provided in support of her motion, Spurling, who is only 29 years old, has suffered two
significant heart attacks while incarcerated. She had a pacemaker and defibrillator inserted in
April 2020. Spurling is incarcerated at FMC-Carswell, a federal medical center operated by the
Bureau of Prisons, in Tarrant County, Texas. She has been in federal custody since July 20,
2017. (Doc. 11.) Her projected release date is January 8, 2028.

II. LEGAL STANDARD AND ANALYSIS

The Court lacks authority to resentence a defendant, except as permitted by statute.
United States v. Houston, 529 F.3d 743, 748-49 (6th Cir. 2008). “The compassionate release
provisions were first included in the Sentencing Reform Act of 1984... to be a ‘safety valve’ to
reduce a sentence in the ‘unusual case in which the defendant's circumstances are so changed,
such as by terminal illness, that it would be inequitable to continue the confinement of the
prisoner.’” United States v. Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (quoting S. Rep.

98-225, at 121 (1983)). A defendant seeking sentence reduction bears the burden of proving
Case: 1:17-cr-00084-SJD Doc #: 106 Filed: 09/08/20 Page: 3 of 5 PAGEID #: 730

entitlement to compassionate release. Jd. at 426; United States v. Hill, No. 5:14CR337, 2020
WL 5104477, at *1 (N.D. Ohio Aug. 31, 2020).

Compassionate release motions are governed by 18 U.S.C. § 3582(c)(1)(A). Pursuant to
section 3582(c)(1)(A)(i):

The court may not modify a term of imprisonment once it has been
imposed except that--

(1) in any case--

(A) the court, upon motion of the Director of the Bureau of Prisons,
or upon motion of the defendant after the defendant has fully
exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant's behalf or the lapse of
30 days from the receipt of such a request by the warden of the
defendant's facility, whichever is earlier, may reduce the term of
imprisonment (and may impose a term of probation or supervised
release with or without conditions that does not exceed the unserved
portion of the original term of imprisonment), after considering the
factors set forth in section 3553(a) to the extent that they are
applicable, if it finds that--

(i) extraordinary and compelling reasons warrant such a reduction . .
. and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.

In the case at bar, the parties agree both that Spurling has now exhausted the required
administrative remedies’ and that her extraordinary medical challenges were not and could not
have been foreseen at sentencing. (Doc. 104 at PageID 862.) However, the Court may grant her
compassionate release only if “after considering the factors set forth in [18 U.S.C.] section
3553(a) to the extent that they are applicable,” it finds that “extraordinary and compelling
reasons warrant such a reduction” and the reduction is consistent with the applicable Sentencing

Commission policy statements.” 18 U.S.C. § 3582(c)(1)(A)(i).

 

' Spurling requested compassionate release from the Bureau of Prisons, but the Warden denied her request on June
16, 2020. (Doc. 103-1 at PageID 681.)

2 The applicable Sentencing Commission policy statements are contained in Sentencing Guideline § 1B1.13, and the
accompanying commentary. However, “this statement is at least partly anachronistic because it has not yet been
updated to reflect the new procedural innovations of the First Step Act.” Ebbers, 432 F. Supp. 3d at 427. That
being said, § 1B1.13(2) specifically requires a finding that “the defendant is not a danger to the safety of any other
person or to the community.” Commentary Application Note 1{A) to Guideline § 1B1.13 clarifies the circumstances

3
Case: 1:17-cr-00084-SJD Doc #: 106 Filed: 09/08/20 Page: 4 of 5 PAGEID #: 731

Section 3553(a) factors include, among others: (1) the nature and circumstances of the
offense and the defendant’s history and characteristics; (2) the need for the sentence imposed to
reflect the seriousness of the offense; (3) the need to protect the public from further crimes of the
defendant; (4) the sentencing guideline range; and (5) the need to avoid unwarranted sentence
disparities among defendants with similar records guilty of similar conduct.

In this case, Spurling admits that she and her co-defendants committed armed bank
robberies on two separate occasions, both of which involved brandishing a firearm. According
to the manager at one of the banks, “Spurling held the firearm less than one foot away from his
head,” “screamed and shouted profanities at bank staff,” and he “believed his life was in serious
danger.” (PSR at 28.) Indeed, one employee immediately quit her job following the armed
robbery. (/d.) A bank teller indicated that she was so “terrified” and in fear for her life that she
had to be prescribed medication to sleep. (/d. at | 29.) She no longer felt safe in a bank
environment and ultimately resigned her position several months later. (/d.)

This offense is extremely serious. Under the Sentencing Guidelines, Spurling’s
recommended sentencing range is 154 to 167 months.

In addition, this is not Spurling’s first offense involving a firearm. During a 2013 search
of the vehicle Spurling was driving, “police located a loaded firearm that was concealed under
the driver’s seat.” (Jd. at ] 63.) At the time of the instant offense, Spurling had yet to
successfully complete the one year of community control imposed for the 2013 firearm offense.
(id.)

While the Court is extremely sympathetic to Spurling’s ongoing, serious health issues, it

is not convinced that Spurling’s physical challenges are enough to protect the public from further

 

under which a defendant’s medical condition supports compassionate release (provided she is not a danger to the
community).
Case: 1:17-cr-00084-SJD Doc #: 106 Filed: 09/08/20 Page: 5 of 5 PAGEID #: 732

crimes. Spurling’s weapon of choice appears to be a firearm, and there is no evidence that her
current physical limitations would prevent her future firearm use. Spurling engaged in very
serious criminal conduct, endangering many lives in the process.

Finally, the Court must be mindful to avoid sentencing disparities among defendants
convicted of similar conduct. Among her co-defendants, Spurling and Miguel Chiles committed
the most egregious acts. Miguel Chiles’ anticipated release date is May 30, 2030. Quincy
Chiles’ anticipated release date is January 10, 2026, and even Sierra Leary—who did not enter
the banks but drove the “getaway” car—is not slated for release until August 4, 2024. The
Court’s compassion for Spurling and the health challenges she faces does not justify releasing
Spurling—who threatened bank personnel at gunpoint—four years earlier than her least culpable
co-defendant.

Ill. CONCLUSION

After considering the factors set forth in 18 U.S.C. § 3553(a), the Court concludes that a
reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is not warranted in this case.
Accordingly, Defendant’s Motion for Compassionate Release (Doc. 103) is DENIED.

IT IS SO ORDERED.

    

Judge Susan J. Dlot
United States Districdf Court
